Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00778-CV

                                    Comfort ROBERTS,
                                        Appellant

                                        v.
                              Lloyd Douglas Enterprises
                        LLOYD DOUGLAS ENTERPRISES INC.,
                                     Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-12260
                      Honorable Solomon Casseb, III, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED AS MOOT.
Costs are assessed against the party that incurred them.

       SIGNED February 12, 2014.


                                               _________________________________
                                               Sandee Bryan Marion, Justice